DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

After the mailing of Notice of Allowance on 3/1/2022, applicant amended independent claims 15 and 22, added new dependent claims 29-34 and filed an RCE to consider. After a thorough search in light of prior art made of record, applicant’s amendments and remarks filed on May 31, 2022, claims 15-34 are hereby allowed. Claims 1-14 are previously or currently cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on May 31, 2022   has been entered.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In interpreting the claims, in light of the specification, the examiner finds the claimed invention to be patentably distinct from the prior art of record. The prior art made of record does not teach or fairly suggest the combination of elements, as recited in independent claims 15 and 22.

The best available cited prior arts or record Koike-Akino et al. (US 2018/0227076 A1) teaches,
a transmitter for transmitting an encoded codeword over a communication channel includes a source to accept source data, an irregular polar encoder operated by a processor to encode the source data with at least one polar code to produce the encoded codeword, a modulator to modulate the encoded codeword, and a front end to transmit the modulated and encoded codeword over the communication channel. The polar code is specified by a set of regular parameters including one or combination of parameters defining a number of data bits in the codeword, a parameter defining a data index set specifying locations of frozen bits in the encoded codeword, and a parameter defining a number of parity bits in the encoded codeword. The polar code is further specified by a set of irregular parameters including one or combination of parameters defining an irregularity of values of at least one regular parameter of the polar code, a parameter defining an irregularity of permutation of the encoded bits, a parameter defining an irregularity of polarization kernels in the polar code, and a parameter defining an irregularity in selection of de-activated exclusive-or operations on different stages of the polar encoding, and wherein the irregular polar encoder encodes the codeword using the regular and the irregular parameters of the polar code.

Another prior art or record El-Khamy et al. (US 2015/0349909 A1) teaches, a computing system includes a communication unit to determine a relaxed coding profile including a polar-processing range for processing content data over a bit channel; process the content data based on a total polarization level being within the polar-processing range, the polar-processing range for controlling a polar processing mechanism or a portion therein corresponding to the bit channel for the content data; and an inter-device interface, coupled to the communication unit, configured to communicate the content data.

However, as per claim 15, prior art of records Koike-Akino et al. (US 2018/0227076 A1) or El-Khamy et al. (US 2015/0349909 A1) taken singly or in combination fail to teach, anticipate, suggest, or render obvious the foregoing limitations, “determine a relaxation group based on the relaxation attributes for the encoding nodes, wherein the relaxation group comprises a first encoding node associated with a first bit index and a first relaxation level and a second encoding node associated with a second bit index and the first relaxation level, wherein the first bit index and the second bit index are consecutive, and wherein the first encoding node and the second encoding node are associated with a first relaxation attribute; determine a second relaxation level for the relaxation group and perform relaxation associated with the relaxation group up to the second relaxation level; encode information bits using the encoding nodes in the relaxation group based on the relaxation levels to obtain encoded bits; and transmit the encoded bits.”  Consequently, claim 15 is allowed over the prior arts. 
            Independent claim 22 includes similar limitations of independent claim 15 and, therefore, is allowed for similar reasons. 
The above features together with other limitations of the independent claims are novel and non-obvious over the prior art of record.  The dependent claims 16-21 and 23-34 are being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.

An updated search of prior arts has been conducted. The prior art searched and investigated in the database and domains does not fairly teach or suggest the teaching of the claimed subject matter as described above and reflected by the combined elements in each of the independent claims 15 and 22.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ENAMUL MD KABIR whose telephone number is (571)270-7256.  The examiner can normally be reached on 10:00-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ENAMUL M KABIR/
Examiner, Art Unit 2112

/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112